Citation Nr: 1018794	
Decision Date: 05/21/10    Archive Date: 06/04/10

DOCKET NO.  06-21 713A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUES

1.  Entitlement to service connection for post-traumatic 
stress disorder (PTSD).

2.  Entitlement to service connection for a psychiatric 
disorder other than PTSD.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

A. Lindio, Associate Counsel




INTRODUCTION

The Veteran had active duty service from January 1965 until 
January 1967.  

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from a March 2005 rating decision from 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Montgomery, Alabama.  

The Veteran also requested a hearing before a member of the 
Board, which was scheduled for February 2010.  The record 
indicates that the Veteran failed to appear for his hearing.  
Because the Veteran has neither submitted good cause for 
failure to appear or requested to reschedule the hearing, the 
request for a hearing is deemed withdrawn.  See 38 C.F.R. 
§ 20.704(d).  

As a related matter, the United States Court of Appeals for 
Veterans Claims (Court) has held that the scope of a mental 
health disability claim includes any mental disability that 
may reasonably be encompassed by the claimant's description 
of the claim, reported symptoms, and the other information of 
record.  See Clemons v. Shinseki, 23 Vet. App. 1 (2009). 
Accordingly, the Board has also recharacterized the claim for 
PTSD more generally to include other psychiatric conditions, 
as reflected on the cover page.

The claim of entitlement to service connection for a 
psychiatric disorder other than PTSD is addressed in the 
REMAND portion of the decision below and is REMANDED to the 
RO via the Appeals Management Center (AMC), in Washington, 
DC.


FINDING OF FACT

The evidence of record does not indicate that the Veteran's 
PTSD stressors have been corroborated to support his claim 
that he has PTSD related to his active military service.  

CONCLUSION OF LAW

The criteria for the establishment of service connection for 
PTSD have not been met.  38 U.S.C.A. §§ 1110, 1131, 5103, 
5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.303, 
3.304 (2009).


REASONS AND BASES FOR FINDING AND CONCLUSION

Duty to Notify and Assist
 
As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), VA has a duty to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2007); 
38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2009).  

Proper notice from VA must inform the claimant of any 
information and medical or lay evidence not of record (1) 
that is necessary to substantiate the claim; (2) that VA will 
seek to provide; and (3) that the claimant is expected to 
provide, in accordance with 38 C.F.R. § 3.159(b)(1).  
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  This notice 
must be provided prior to an initial unfavorable decision on 
a claim by the RO.  Mayfield v. Nicholson, 444 F.3d 1328 
(Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 
(2004).  

In addition, the notice requirements of the VCAA apply to all 
five elements of a service-connection claim, including: (1) 
veteran status; (2) existence of a disability; (3) a 
connection between the appellant's service and the 
disability; (4) degree of disability; and (5) effective date 
of the disability.  See Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473 (2006).  Further, this notice must include 
information that a disability rating and an effective date 
for the award of benefits will be assigned if service 
connection is awarded.  Id. at 486.  

The U.S. Court of Appeals for the Federal Circuit previously 
held that any errors in notice required under the VCAA should 
be presumed to be prejudicial to the claimant unless VA shows 
that the error did not affect the essential fairness of the 
adjudication.  See Sanders v. Nicholson, 487 F.3d 881 (Fed. 
Cir. 2007).  Under Sanders, VA bore the burden of proving 
that such an error did not cause harm.  Id.

However, in the recent case Shinseki v. Sanders, 129 S.Ct. 
1696 (2009), the U.S. Supreme Court held that the Federal 
Circuit's blanket presumption of prejudicial error in all 
cases imposed an unreasonable evidentiary burden upon VA.  
Rather, in Shinseki v. Sanders, the Supreme Court suggested 
that determinations concerning prejudicial error and harmless 
error should be made on a case-by-case basis.  Id.  As such, 
in conformance with the precedents set forth above, on 
appellate review, the Board must consider, on a case-by-case 
basis, whether any potential VCAA notice errors are 
prejudicial to the claimant.

Here, the VCAA duty to notify was satisfied by way of a 
letter sent to the appellant in November 2004 that fully 
addressed all of the notice elements and was sent prior to 
the initial RO decision in this matter.  The letter informed 
him of what evidence was required to substantiate the claim 
and of his and VA's respective duties for obtaining evidence.  
The letter informed him that his service connection claim 
must be supported by evidence indicating a current 
disability, evidence that the injury or disease was incurred 
or aggravated during service, and medical evidence of a nexus 
between the current disability and the in-service injury or 
disease.  He was also informed that VA would seek to provide 
federal records.   Finally, he was informed that it was his 
responsibility to support his claim with appropriate 
evidence, though VA would help him obtain records from any 
non-federal sources.  The letter also provided a specific 
request for details of the Veteran's claimed stressful in-
service incidents.
 
With respect to the Dingess requirements, in (month/year), 
the RO provided the appellant with notice of what type of 
information and evidence was needed to establish a disability 
rating / disability ratings, as well as notice of the type of 
evidence necessary to establish an effective date.  With that 
letter, the RO effectively satisfied the remaining notice 
requirements with respect to the issue / all issues on 
appeal.  

Although the notice provided addressing the rating criteria 
and effective date provisions were not provided until March 
2006, the claim was subsequently readjudicated in a June 2006 
Statement of the Case.  Thus any timing error was cured by 
the readjudication of the claim.

Under these circumstances, the Board finds that the 
notification requirements of the VCAA have been satisfied as 
to both timing and content. Therefore, adequate notice was 
provided to the appellant prior to the transfer and 
certification of his case to the Board and complied with the 
requirements of 38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b).  

Next, VA has a duty to assist the appellant in the 
development of the claim.  This duty includes assisting him 
in the procurement of service treatment records and pertinent 
treatment records and providing an examination when 
necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  

The Board finds that all necessary development has been 
accomplished, and therefore appellate review may proceed 
without prejudice to the appellant.  See Bernard v. Brown, 4 
Vet. App. 384 (1993).  

The RO has obtained VA outpatient treatment records and 
Social Security Administration (SSA) records.  The Veteran 
has also submitted statements.   

The Veteran was not provided a VA examination.  Although a VA 
examination has not been provided to the Veteran, the 
evidence of record generally does not support the Veteran's 
PTSD claim.  Specifically, the Veteran's stressor has not 
been corroborated and thus his claim cannot be supported 
regardless of whether or not a VA examination is provided.  
The Veteran is therefore not prejudiced by the failure to 
provide a VA examination, as his claim would also be denied 
on the basis of his failure to provide a verified stressor.

Significantly, neither the appellant nor his representative 
has identified, and the record does not otherwise indicate, 
any additional existing evidence that is necessary for a fair 
adjudication of the claim that has not been obtained.  The 
Board finds that all necessary development has been 
accomplished, and therefore appellate review may proceed 
without prejudice to the appellant.  See Bernard v. Brown, 4 
Vet. App. 384 (1993).  Hence, no further notice or assistance 
to the appellant is required to fulfill VA's duty to assist 
in the development of the claim.  Smith v. Gober, 14 Vet. 
App. 227 (2000), aff'd, 281 F.3d 1384 (Fed. Cir. 2002); Dela 
Cruz v. Principi, 15 Vet. App. 143 (2001); see also 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).

Service Connection Law 
 
Under applicable law, service connection is granted if the 
evidence establishes that coincident with his service, the 
Veteran incurred a disease or injury, or had a preexisting 
injury aggravated, in the line of duty of his active service.  
38 U.S.C.A. §§ 1110; 38 C.F.R. § 3.303(a). Service connection 
may also be granted for certain chronic diseases, such as 
psychoses, when such disease is manifested to a compensable 
degree within one year of separation from service.  
38 U.S.C.A. §§ 1101, 1112, 1113; 38 C.F.R. §§ 3.307, 3.309.  
That an injury or event occurred in service alone is not 
enough.  There must be chronic disability resulting from that 
injury or event.  If there is no showing of a resulting 
chronic condition during service, then a showing of 
continuity of symptomatology after service is required to 
support a finding of chronicity.  38 C.F.R. § 3.303(b).  
Service connection can also be found for any disease 
diagnosed after discharge, if all the evidence establishes it 
was incurred in service.  38 C.F.R. § 3.303(d).  

Service connection requires that the evidence establish: (1) 
medical evidence of a current disability, (2) medical 
evidence, or lay testimony in some cases, that the injury or 
disease was incurred or aggravated during service, and (3) 
medical evidence of a nexus between the current disability 
and the in-service injury or disease. Pond v. West, 12 Vet. 
App. 341 (1999); Caluza v. Brown, 7 Vet. App. 498 (1995).  
 
PTSD

The Veteran contends that he developed PTSD due to service.  
The Veteran has only very generally identified stressors, as 
indicated in a February 2005 VA mental health consult note.  
At that time, he indicated that while driving in Central 
America, he swerved to avoid another car and had to either go 
over a cliff or into an embankment.  He reported running his 
vehicle into the embankment.  During his consult, he also 
reported being in a training accident explosion during which 
he lost his hearing.  

Service connection for PTSD requires a medical diagnosis of 
the disorder; credible supporting evidence that the claimed 
in-service stressful events actually occurred; and a link, as 
established by medical evidence, between current 
symptomatology and the claimed in-service stressor.  See 
Cohen v. Brown, 10 Vet. App. 128 (1997).

The evidence necessary to establish the occurrence of a 
stressor during service to support a diagnosis of PTSD will 
vary depending upon whether the Veteran engaged in "combat 
with the enemy" as established by official records.  If VA 
determines that the Veteran engaged in combat with the enemy 
and an alleged stressor is combat-related, then the Veteran's 
lay testimony or statement is accepted as conclusive evidence 
of the stressor's occurrence and no further development or 
corroborative evidence is required providing that such 
testimony is found to be "satisfactory," i.e., credible, and 
"consistent with the circumstances, conditions, or hardships 
of service."  See 38 U.S.C.A. § 1154(b); 38 C.F.R. § 
3.304(f); Dizoglio v. Brown, 9 Vet. App. 163, 164 (1996); 
Zarycki v. Brown, 6 Vet. App. 91, 98 (1993).

For stressors unrelated to combat, credible supporting 
evidence is necessary in order to grant service connection. 
"Credible supporting evidence" of a noncombat stressor may be 
obtained from service records or other sources.  Moreau v. 
Brown, 9 Vet. App. 389 (1996).  It has been held that the 
regulatory requirement for "credible supporting evidence" 
means that "the appellant's testimony, by itself, cannot, as 
a matter of law, establish the occurrence of a noncombat 
stressor."  Dizoglio v. Brown, 9 Vet. App. 163 (1996).  
Therefore, the Veteran's lay testimony is insufficient, 
standing alone, to establish service connection.  Cohen, 10 
Vet. App. at 147 (citing Moreau, 9 Vet. App. at 395).

As noted above, service connection for PTSD requires medical 
evidence establishing a diagnosis of the condition, credible 
supporting evidence that the claimed in-service stressor 
actually occurred, and a link, established by medical 
evidence, between the current symptomatology and the claimed 
in-service stressor.  See 38 C.F.R. § 3.304.  

The Veteran's service treatment records do not note any 
psychiatric disorders or symptomatology.  However, subsequent 
to service, there are numerous medical records providing him 
with a diagnosis of PTSD.  For example, a February 2005 VA 
mental health consult note diagnosed him with PTSD.  Another 
January 2008 VA psychiatry treatment record similarly 
diagnosed him with PTSD.

The February 2005 VA mental health consult note reported that 
the Veteran reported his traumatic events to include his 
reported car accident whereby he ran his vehicle into an 
embankment to avoid another car and a training accident 
explosion.    However, although the record indicates report 
of in-service traumatic stressors, the record does not 
clearly indicate that the Veteran's PTSD is due to those 
claimed stressors.  The February 2005 VA examiner appears to 
have been transcribing the Veteran's reports of claimed 
stressors.  Subsequent VA outpatient treatment records also 
generally indicate the Veteran's reports of in-service 
stressors as trauma in regards to his PTSD treatment.  The 
Board thus accepts that the Veteran has a current diagnosis 
of PTSD, and that the medical evidence of record relates such 
service to his active duty, via the Veteran's claimed 
stressors.

Having determined that the Veteran has a current diagnosis of 
PTSD, and medical evidence establishing a link between 
current symptoms and an in-service stressor, the Board will 
also consider whether there is credible supporting evidence 
that the claimed in-service stressors occurred.

Medical evidence cannot be used to prove an in-service 
stressor.  It has consistently been held that a medical 
opinion premised upon an unsubstantiated account of a 
claimant is of no probative value.  Wood v. Derwinski, 1 Vet. 
App. 190, 192 (1991), reconsidered, 1 Vet. App. 406 (1991) 
(Finding the BVA to not be bound to accept the Veteran's 
uncorroborated account of his Vietnam experiences or the 
psychiatrist's unsubstantiated opinions that the alleged PTSD 
had its origin to the Veteran's time in service.).  See also, 
e.g., Swann v. Brown, 5 Vet. App. 229, 233 (1993) (generally 
observing that a medical opinion premised upon an 
unsubstantiated account is of no probative value, and does 
not serve to verify the occurrences described); Reonal v. 
Brown, 5 Vet. App. 458, 461 (1993) (the Board is not bound to 
accept a physician's opinion when it is based exclusively on 
the recitations of a claimant).

The Veteran has not submitted any evidence to support his 
claimed in-service stressor to the RO in support of his 
claim.  The RO requested specific details of the stressful 
incident(s), in the November 2004 letter, but the Veteran 
failed to provide any specific details as to his claimed 
stressors.  Indeed, the only evidence regarding stressors of 
record was obtained via the Veteran's VA outpatient treatment 
records and not any actual reports by the Veteran directly to 
the RO.   Furthermore, the Veteran has not provided any dates 
as to his reported incidents and the service treatment 
records do not indicate that the Veteran was involved in a 
training explosion.

A January 2009 VA memorandum found that there was 
insufficient information to send to the US Army and Joint 
Services Records Research Center (JSRRC) and/or insufficient 
to allow for meaningful research of Army or National Archived 
Records Administration (NARA) records.  

The evidence of record does not support the Veteran's 
contentions that he has been exposed to stressors in service 
for PTSD purposes.  His report of separation from the Armed 
Forces indicates that he served as a medical specialist and 
that he did not receive any combat-related awards.  See 38 
U.S.C.A § 1154(b) (Providing in substance that in the case of 
veterans of combat, VA shall accept as sufficient proof of 
service-connection of any disease or injury alleged to have 
been incurred in or aggravated by such service, satisfactory 
lay or other evidence of service incurrence or aggravation of 
such injury or disease, if consistent with the circumstances, 
conditions, or hardships of such service, notwithstanding the 
fact that there is no official record of such incurrence or 
aggravation in such service, and, to that end, shall resolve 
every reasonable doubt in favor of the Veteran. Service-
connection of such injury or disease may be rebutted by clear 
and convincing evidence to the contrary); see 38 C.F.R. § 
3.304(d).

In the present case, there is no indication the Veteran 
served in combat; he has not received the Combat Infantryman 
Badge or the Purple Heart.  The records do reflect the 
Veteran served within a combat zone and received decorations 
consistent with such service.  Indeed, the Board notes that 
the Veteran reported serving in Central America during the 
Vietnam War, not in a combat area or combat zone.  The 
Veteran has also not specifically claimed to have had combat 
service.  Thus, the evidence does not support a finding of 
service in combat and therefore credible supporting evidence 
of the stressor is required.  

Although the RO attempted to elicit specific information from 
the Veteran in order to verify his claimed stressors, the 
Veteran repeatedly failed to provide such specific 
information.  Indeed, the Veteran never provided the RO with 
any information regarding his claimed stressors directly.  
The only information regarding the Veteran's claimed 
stressors were gleamed from the Veteran's VA outpatient 
treatment records and no specific information for 
verification purposes were ever provided by the Veteran to 
support his claim either to the RO or his VA medical 
providers.

The record does not indicate that there is credible 
supporting evidence that the claimed in-service stressful 
events actually occurred.  A stressful incident must be 
verified for service connection of PTSD.  As the 
preponderance of the evidence is against the claim, the 
benefit of the doubt rule does not apply. Gilbert v. 
Derwinski, 1 Vet. App. 49, 58 (1991).  The Veteran's claim 
for service connection for PTSD is denied. 


ORDER

Service connection for PTSD is denied.


REMAND

As emphasized in Clemons v. Shinseki, 23 Vet. App. 1, 5 
(2009), though a Veteran may only seek service connection for 
PTSD, the Veteran's claim "cannot be a claim limited only to 
that diagnosis, but must rather be considered a claim for any 
mental disability that may be reasonably encompassed...." Id.  
In essence, the Court found that a Veteran does not file a 
calm to receive benefits for a particular psychiatric 
diagnosis, such as PTSD, that is named on a claims form, but 
instead makes a general claim for compensation for the 
affliction posed by the Veteran's mental condition.  
Therefore, although the Board denies the PTSD claim on the 
merits, it is appropriate for the Board to consider the more 
general issue of whether service connection is warranted for 
a psychiatric disorder other than PTSD, and to further 
develop this issue as will be further explained in the action 
paragraphs below.

A brief review, particularly of the clinical evidence, 
reflects that clarification is required to ascertain whether 
the Veteran currently has a diagnosed psychiatric disorder 
other than PTSD which is etiologically related to service, as 
the evidence currently on file relating to this matter is 
both inconsistent and conflicting.

The May 2004 mental examination, by L.T.W., Psy.D., found the 
Veteran to have depressive disorder, not otherwise specified.  
At that time, the Veteran reported having depression after 
serving in Central America, working as a medic.  He reported 
that he trained people to go to Viet Nam and claimed to have 
been depressed since that time.

Additionally, as previously discussed, some VA outpatient 
treatment records have found the Veteran to have PTSD.  
However, VA medical records also indicate that the Veteran 
was also diagnosed with an adjustment disorder, with 
depressed mood, as indicated in a December 2003 VA outpatient 
treatment record.  At that time, the Veteran reported 
depression related to several stressors, including 
unemployment and health issues.  

In view of the Veteran's assertion that he has suffered from 
depression since service, and in light of the apparently 
conflicting medical evidence concerning the nature of the 
Veteran's claimed psychiatric disorder, the Board believes 
that it would be helpful to obtain a clarifying psychiatric 
examination and opinion reconciling the aforementioned 
evidence and definitively establishing whether the Veteran 
has a currently manifested psychiatric disorder other than 
PTSD, and if so, whether it is at least as likely as not 
related to the Veteran's period of service, presumptively or 
otherwise. 38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.

The Board also notes that no VA outpatient treatment records 
have been associated with the claims file since July 2008.  
The medical evidence of record suggests that the Veteran 
receives ongoing psychiatric treatment and or counseling at 
VA medical facilities.  VA has a statutory duty to assist a 
claimant in obtaining relevant records held by any Federal 
department or agency that the claimant adequately identifies 
and authorizes VA to obtain.  See 38 U.S.C. § 5103A(b), 
(c)(3); 38 C.F.R. § 3.159(c).

Accordingly, the case is REMANDED for the following actions:

1. The RO/AMC should obtain and 
associate with the claims file all 
outstanding VA records of treatment 
relating to the Veteran.  

2.  After the requested medical records 
have been associated with the claims 
file, the RO/AMC should arrange for the 
Veteran to undergo an appropriate VA 
examination to determine the nature, 
extent, onset, and etiology of any 
mental disorder found to be present.   

The claims folder should be made 
available to and be reviewed by the 
examiner.  All indicated studies should 
be performed, and all findings should 
be reported in detail.  The examiner 
should opine as to whether it is at 
least as likely as not (that is, at 
least a 50 percent or more degree of 
probability) that any mental disorder 
found to be present had its onset in, 
was aggravated by, or is otherwise 
related to service, or manifested 
within one year of his discharge from 
service.  

It is requested that the examiner 
consider and reconcile any 
contradictory evidence pertaining to 
the Veteran's service connection claim 
for a psychiatric disorder (other than 
PTSD), to include discussing findings 
and diagnosis of various psychiatric 
conditions of record (some of which are 
detailed in this Remand).  The need for 
further clinical examination or testing 
of the Veteran is left to the 
discretion of the reviewing examiner.

In discussing his/her opinions, the 
examiner should acknowledge the 
Veteran's lay statements of record 
relating to the onset of the Veteran's 
disorder, as well as the medical 
evidence of record, including service 
medical records.  The rationale for all 
opinions expressed should be provided 
in a legible report.

3.  When the development requested has 
been completed, the case should again 
be reviewed by the RO/AMC on the basis 
of the additional evidence.  If the 
benefit sought is not granted, the 
Veteran should be furnished a 
Supplemental Statement of the Case, and 
be afforded a reasonable opportunity to 
respond before the record is returned 
to the Board for further review.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment. The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner. 
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).


____________________________________________
JONATHAN B. KRAMER 
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


